      Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

    EDWARD BRAGGS, et al.           )
                                    )
                 Plaintiffs,        )
                                    )
                                    )
    v.                              )                  CIVIL ACTION NO.
                                    )                  2:14-cv-00601-MHT-JTA
                                    )                  Judge Myron H. Thompson
    JEFFERSON DUNN, in his official )
    capacity as Commissioner of the )
    Alabama Department of           )
    Corrections, et al.             )

              Defendants.

       UPDATED NOTICE TO THE COURT OF RECENT SUICIDES

        On March 2, 2021, 32-year-old Tommy McConathy died by hanging in the

Stabilization Unit at Bullock Correctional Facility – the unit allegedly providing

the highest level of mental health care within the Alabama Department of

Corrections facilities and the same unit where Jamie Wallace committed suicide

during the liability trial in 2017.1 Mr. McConathy was the tenth person to die by

suicide in ADOC custody since this Court issued its Remedial Opinion and


1
 Prisoners who cannot be stabilized in an ADOC facility may be sent to a “free-world”
hospital, pursuant to an agreed-upon Stipulation with Defendants, which was made an order
of the Court. Doc. 2383 (Joint Notice of Filing [of] the Amended Stipulation Regarding the
Provision of Hospital-Level Care). Tommy McConathy was, in fact, sent to the hospital on
January 13, 2021. He was returned to Bullock’s Stabilization Unit on February 18, 2021, and
killed himself thirteen days later.
                                             1
    Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 2 of 10




Judgment on Immediate Relief for Suicide Prevention (the “Suicide Prevention

Opinion”) in May 2019, in which the Court found “substantial and pervasive

deficiencies” in ADOC’s suicide prevention program. See Braggs v. Dunn, 383 F.

Supp. 3d 1218, 1241 (M.D. Ala. 2019). He was the third person to die by suicide

in ADOC in the past four months alone.

       In August 2020, Plaintiffs notified the Court about seven suicides that had

occurred since the 2019 Suicide Remedial Order had been issued. Doc. 2885

(Notice to Court of Recent Suicides). Plaintiffs hereby update that Notice with

the three most recent deaths of which Plaintiffs are aware, to highlight the critical

need for swift implementation and monitoring of final remedial relief. Plaintiffs

intend to present evidence relating to these deaths at the upcoming evidentiary

hearing.

       The three recent suicides are described below. In addition, Plaintiffs

include new and important information about the suicide of Charles Braggs, which

occurred on July 27, 2020, and was briefly reported in the Notice of Recent

Suicides filed on August 4, 2020. This information was recently received and was

not previously available to Plaintiffs. The circumstances of Mr. Braggs’ suicide

are particularly concerning and highlight the need for immediate relief for the

Plaintiffs.




                                         2
       Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 3 of 10




         Charles Braggs (July 27, 2020):

         Mr. Braggs was 28 years-old when he hung himself in the segregation unit

at St. Clair Correctional Facility. He had been in segregation continuously for

over two years at the time of his death. Despite reporting hallucinations and

exhibiting signs and symptoms of worsening of his mental health status while

housed in the Restrictive Housing Unit (RHU), there is no documentation that

removal from the RHU was considered or that he was referred to or seen by the

mental health provider. See Ex. 1 (Psychological Autopsy) (filed under seal). On

the day of his suicide, the nursing staff made multiple requests that he be brought

to the Infirmary due to his complaints of severe headaches, but correctional staff

failed to do so, on one occasion claiming that he did not have clothes. Finally,

after a third request by nursing staff was made to a Captain, Mr. Braggs was found

dead. See id. Despite the fact that Mr. Braggs had been in segregation for over

two years, his autopsy shows he had methamphetamine in his blood and had

suffered “blunt force trauma to the head, neck, and extremities,” and had “multiple

healing injuries.” Ex. 2 (Jefferson County Medical Examiner Autopsy). Although

Mr. Braggs was not on the mental health caseload at the time of his suicide, he

had previously been on the caseload and had been treated for depression. He was

6’4” and weighed only 131 lbs. at the time of his death. 2 Id.



2
    He weighed 159 lbs. upon his admission to ADOC in 2011.

                                             3
    Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 4 of 10




         Gary Campbell (November 27, 2020)

         Gary Campbell was 43 years-old when he hung himself in the segregation

unit at Limestone Correctional Facility. At the time of his death, he had spent over

three continuous years in segregation. In January 2020, Mr. Campbell’s

classification officer made a mental health referral, noting that he was becoming

increasingly paranoid and may have been decompensating due to an extended

period in the RHU. Ex. 3 (Mental Health Referral Form) (filed under seal).

Despite this mental health referral and another one after Mr. Campbell sent a

series of bizarre letters to the Warden, he was never placed on the mental health

caseload. After both referrals, staff tried to meet with him, but he refused to come

out of his cell. No further efforts to provide mental health care to him are

documented in his record. According to the Psychological Autopsy, no mental

health assessments were found in his chart, despite the fact that prisoners in

segregation who are not on the mental health caseload are required to have such

assessments every 90 days. Ex. 4 (Psychological Autopsy, 11/27/20) (filed under

seal).



         Travis Jackson (February 29, 2021)

         Travis Jackson was 43 years-old when he hung himself in a segregation cell



                                          4
    Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 5 of 10




at Fountain Correctional Facility. Despite a recent self-injurious act, numerous

reports of suicidal thoughts that required crisis placements during the year leading

up to his suicide, multiple placements in the RHU, and recently setting his cell on

fire, Mr. Jackson was never placed on the mental health caseload.            Ex. 5

(Psychological Autopsy, February 9, 2021) (filed under seal).



      Tommy McConathy (March 2, 2021)

      Tommy McConathy was 31 years-old when he hung himself from a vent

placed near the sink in his cell in the Bullock Stabilization Unit (SU), the highest

level of care in ADOC facilities. He had been diagnosed with Major Depressive

Disorder with psychotic features, which is a serious mental illness, and was

exhibiting paranoia and anxiety during the last several months of his life. Mr.

McConathy repeatedly reported that he had been physically and sexually assaulted

by other prisoners, both at a previous prison and in the Bullock Residential

Treatment Unit (RTU). Despite his deep fears about being assaulted again, he was

repeatedly returned to the RTU where some of the assaults had taken place, and

he was placed in a cell with another prisoner in the SU despite pleas to be placed

alone in a cell for his safety. Ex. 6 (Mental Health Records) (filed under seal).

      On December 14, 2020, a Mental Health Professional (MHP) who had been

treating Mr. McConathy noted that he experienced suicidal thoughts and auditory



                                         5
    Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 6 of 10




hallucinations daily and had been placed on suicide watch numerous times due to

his “desire to die” and his need for safety in a single cell. The MHP considered

Mr. McConathy to be a high risk for suicide until his safety needs were addressed

and noted that he would be considered for hospitalization. For the next four

weeks, he continued to ask to be placed in a single cell. Id.

      Mr. McConathy was transferred to an outside hospital for treatment on

January 13, 2021. He returned to the Bullock SU four weeks later, on February

17, 2021, with newly prescribed medications and an order to stop several previous

medications. On the day before his suicide, a Certified Nurse Practitioner’s

(CRNP) progress note indicates that Mr. McConathy was still paranoid, hearing

voices, and fearful for his safety. Despite this, the CRNP’s note states that the plan

was to discharge him from the SU and transfer him to the RTU at Donaldson. The

next day, he hung himself. Id.



Dated: April 6, 2021                      Respectfully Submitted,

                                          /s/ Rhonda Brownstein
                                          One of the Attorneys for Plaintiffs
Rhonda Brownstein
ALABAMA DISABILITIES
ADVOCACY PROGRAM
400 South Union Street, Suite 425
Montgomery, AL 36104
Telephone: (205) 579-4976
Facsimile: (334) 240-0996
rbrownstein@adap.ua.edu


                                          6
   Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 7 of 10




Jasmin Mize*
SOUTHERN POVERTY LAW CENTER
Post Office Box 1287
Decatur, GA 30031-1287
Telephone: (404) 230-3167
Facsimile: (404) 221-5857
jasmin.mize@splcenter.org
*Admitted pro hac vice

Jonathan Barry-Blocker
Brock Boone
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
jonathan.blocker@splcenter.org
brock.boone@splcenter.org

William G. Somerville, III
Patricia Clotfelter
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
wsomerville@bakerdonelson.com
pclotfelter@bakerdonelson.com

William Van Der Pol, Jr.
Lonnie Williams
Barbara A. Lawrence
Andrea J. Mixson
Ashley N. Austin
ALABAMA DISABILITIES
ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu
lwilliams@adap.ua.edu
blawrence@adap.ua.edu

                                    7
    Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 8 of 10




amixson@adap.ua.edu
aaustin@adap.ua.edu

Catherine E. Stetson*
Neal Kumar Katyal*
Jo-Ann Tamila Sagar*
Kristina Alekseyeva*
HOGAN LOVELLS US LLP
555 Thirteenth Street, NW
Washington, DC 20004
Telephone: (202) 637-5600
Facsimile: (202) 637-5910
cate.stetson@hoganlovells.com
neal.katyal@hoganlovells.com
jo-ann.sagar@hoganlovells.com
kristina.alekseyeva@hoganlovells.com
*Admitted pro hac vice

Mark Whitburn*
WHITBURN & PEVSNER, PLLC
2000 East Lamar Boulevard, Suite #600
Arlington, TX 76006
Telephone: (817) 672-5453
Facsimile: (817) 653-4477
mwhitburn@whitburnpevsner.com
*Admitted pro hac vice

Joshua Toll*
KING & SPALDING LLP
1700 Pennsylvania Avenue NW, 2nd Floor
Washington, DC 20006-4707
Telephone: (202) 227-6138
Fascimile: (202) 626-3737
jtoll@kslaw.com
*Admitted pro hac vice

Evan Diamond*
KING & SPALDING LLP
185 Avenue of the Americas, 34th Floor
New York, NY 10036
Telephone: (212) 556-2297
Fascimile: (212) 556-2222

                                         8
    Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 9 of 10




ediamond@kslaw.com
*Admitted pro hac vice

Edward Bedard*
KING & SPALDING LLP
1180 Peachtree Street NE, Suite 1600
Atlanta, GA 30309
Telephone: (404) 572-3127
Fascimile: (404) 572-5100
ebedard@kslaw.com
*Admitted pro hac vice

ATTORNEYS FOR THE PLAINTIFFS

                                        /s/ Anil A. Mujumdar
                                       Anil A. Mujumdar
                                       Attorney for Plaintiff
                                       Alabama Disabilities Advocacy Program
Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35213
Telephone: (205) 590-6986
Facsimile: (205) 809-7899
anil@dagneylaw.com
ATTORNEY FOR PLAINTIFF ALABAMA DISABILITIES ADVOCACY
PROGRAM




                                       9
   Case 2:14-cv-00601-MHT-JTA Document 3188 Filed 04/06/21 Page 10 of 10




                               CERTIFICATE OF SERVICE
I hereby certify that I have on this 6th day of April, 2021 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

David R. Boyd, Esq.                        William R. Lunsford, Esq.
John G. Smith, Esq.                        Matthew Reeves, Esq.
Balch & Bingham LLP                        Stephen C. Rogers, Esq.
Post Office Box 78                         Kenneth S. Steely, Esq.
Montgomery, AL 36101-0078                  La Kiesha W. Butler, Esq.
dboyd@balch.com                            Maynard, Cooper & Gale, P.C.
jgsmith@balch.com                          655 Gallatin Street, SW
 Steven C. Corhern, Esq.                   Huntsville, AL 35801
 Balch & Bingham LLP                       blunsford@maynardcooper.com
 Post Office Box 306                       mreeves@maynardcooper.com
 Birmingham, AL 35201-0306                 srogers@maynardcooper.com
 scorhern@balch.com                        ksteely@maynardcooper.com
                                           lbutler@maynardcooper.com

Joseph G. Stewart, Jr., Esq.               Luther M. Dorr, Jr., Esq.
Stephanie Lynn Dodd Smithee, Esq.          Maynard, Cooper & Gale, P.C.
Alabama Department of Corrections          1901 6th Avenue North, Suite 2400
Legal Division                             Birmingham, AL 35203
301 South Ripley Street                    rdorr@maynardcooper.com
Montgomery, AL 36104
joseph.stewart@doc.alabama.gov             Deana Johnson, Esq.
stephanie.smithee@doc.alabama.gov          Brett T. Lane, Esq.
                                           MHM Services, Inc.
Philip Piggott, Esq.                       1447 Peachtree Street, N.E., Suite 500
Webster Henry                              Atlanta, GA 30309
Two Perimeter Park South                   djohnson@mhm-services.com
Suite 445 East                             btlane@mhm-services.com
Birmingham, AL 35243
ppiggott@websterhenry.com
                                            /s/ Rhonda Brownstein
Justin A. Barkley, Esq.                    One of the Attorneys for Plaintiffs
Wexford Health Sources, Inc.
85-B Spectrum Cove
Alabama, AL 32007
justin.barkley@wexfordhealth.com



                                        10
